UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2446


BENJAMIN JACOB STRATTON,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA, d/b/a Catheryn K. Clemens, Michael L.
McGinty,

                    Defendant - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:17-cv-00046-RAJ-RJK)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Jacob Stratton, Appellant Pro Se. Sherry A. Fox, THOMPSON MCMULLAN
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Benjamin Jacob Stratton appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Stratton v.

Commonwealth of Va., No. 4:17-cv-00046-RAJ-RJK (E.D. Va. Nov. 27, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2